Citation Nr: 0904878	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  03-35 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Whether forfeiture of the Veteran's rights to VA benefits 
under the provisions of 38 U.S.C.A. § 6103(a) (West 2002 & 
Supp. 2008) was proper.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel
INTRODUCTION

The Veteran had active military service from December 1941 to 
February 1946.  He was a recognized prisoner of war (POW) 
from April 1942 to December 1942.

Historically, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, the Republic of the 
Philippines, issued an administrative decision in September 
2001 that determined the evidence of record was sufficient to 
warrant submission for consideration of forfeiture of VA 
benefits for fraud, under the provisions of 38 U.S.C.A. 
§ 6103(a).

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a subsequent March 2003 
decision of the Director of the Compensation and Pension 
(C&P) Service that determined the Veteran had forfeited all 
rights, claims, and benefits under the laws administered by 
VA in accordance with 38 U.S.C.A. § 6103(a).

The Veteran testified before the RO's Decision Review Officer 
(DRO) in July 2003 and December 2003.  

The Board subsequently remanded the case to the RO in January 
2006 and January 2008.  In the decision below the Board 
vacates its remand order of January 2008 and dismisses the 
remaining appeal.


FINDINGS OF FACT

1.  In January 2008 the Board remanded the issue of the 
propriety of the forfeiture of the Veteran's rights to VA 
benefits under the provisions of 38 U.S.C.A. § 6103(a) to the 
RO and to the Director, C&P Service for further development.

2.  The Board was informed in January 2009 that the Veteran 
had died in May 2005.

3.  Because the Veteran died prior to the Board's January 
2008 remand, that remand was not in accord with due process.

4.  Because the Veteran died during the course of the appeal, 
the Board does not have jurisdiction to adjudicate the merits 
of the underlying claim.


CONCLUSIONS OF LAW

1.  The criteria are met for vacating the Board's remand of 
January 2008 regarding the issue of whether forfeiture of the 
Veteran's rights to VA benefits under the provisions of 
38 U.S.C.A. § 6103(a) was proper.  38 U.S.C.A. § 7104(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 20.904 (2008).

2.  Because of the death of the Veteran the Board does not 
have jurisdiction to adjudicate the claim on appeal.  
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2008); 38 C.F.R. 
§ 20.1302 (2008).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VACATUR AND DISMISSAL

In January 2008 the Board remanded the issue on appeal to RO 
and directed the RO to contact the Veteran and determine if 
the Veteran wanted to testify before the Board in conjunction 
with his appeal.  The Board's remand also directed the RO and 
the Director, C&P Service to incorporate into the claims file 
all documents involved in the decision on appeal, including 
the affidavits dated in 1996 that were found to be fraudulent 
and the Report of Field Examination dated in May 2001, and to 
thereafter readjudicate the issue based on all evidence of 
record. 

Although the Veteran died in May 2005 the Board did not know 
of the Veteran's death until January 2009, one year after 
issuance of the November 2008 Board remand.  As a matter of 
law, Veterans' claims do not survive their deaths.  See 
Zevalkink v. Brown, 102 F.3d 1236. 1243-44 (Fed. Cir. 1996); 
Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. 
Brown, 7 Vet. App. 42, 47 (1994). 

Because of the death of the veteran in May 2005, the Board 
lacked jurisdiction in January 2008 to adjudicate the issue 
on appeal or to issue the remand order.  Accordingly, the 
January 2008 remand order is hereby VACATED.

Similarly, the Board must dismiss the underlying claim for 
lack of jurisdiction.  38 U.S.C.A. § 7104(a); 38 C.F.R. 
§ 20.1302.

In reaching the determinations above the Board intimates no 
opinion as to the merits of the claims on appeal or any 
derivative claim brought by a survivor of the Veteran.  
38 C.F.R. § 20.1106.


ORDER

The Board's January 8, 2008 remand, regarding whether 
forfeiture of the Veteran's rights to VA benefits under the 
provisions of 38 U.S.C.A. § 6103(a) was proper, is vacated.

The appeal is dismissed. 



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


